DETAILED ACTION
Acknowledgements
In the reply filed April 27, 2022, the applicant amended claims 1, 7, and 15. 
Currently claims 1-5, 7-13, 15, and 16 are under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Connell (U.S. Patent No. 7,373,974) in view of Purkis (U.S. Pub. No. 2014/0102708)
Regarding Claim 1, Connell discloses a downhole fluid injection system (Connell: 112) comprising: 
A first fluid line (Connell: 124) including a first end (Connell: top of 124), a second end (Connell: where 124 connects to 10), and an intermediate portion (Connell: middle of 124), the first end (Connell: top of 124) being connected to a fluid source (Connell: 126), the first fluid line (Connell: 124) being extendable along a first portion of a wellbore (Connell: 122), the first end of the fluid line including a first connector portion (Connell: 12); and 
A second fluid line (Connell: 112) including a first end section (Connell: where 112 connects to 10), a second end section (Connell: downhole end of 112), and an intermediate section (Connell: middle of 112), the second fluid line (Connell: 112) being extendable along a second portion of the wellbore (116) that extends at an angle relative to the first portion, the first end section of the second fluid line (Connell: 112) including a second connector portion (Connell: 14), the first connector portion (Connell: 12) being selectively disconnectable from the second fluid connector portion allowing the first fluid line to be withdrawn from the wellbore while the second fluid line (Connell: 112) remains downhole; and
The first connector portion (Connell: 12) being selectively reconnectable to the second connector portion to continue wellbore operations after being withdraw (Connell: Column 3: lines 54-61: Reusable connectors allow for reconnection after partial or total withdrawal).
Connell does not disclose including a plurality of fluidically connected fluid injectors arranged along the intermediate section of the second fluid line, but does suggest that the downhole tool consist of a fracture tool (Connell: Column 6: lines 9-27).
Purkis discloses a fracture tool that includes a plurality of fluidically connected fluid injectors arranged along itself (Purkis: Paragraph [0091]).
It would have been obvious to one having ordinary skill in the arts at the time of the invention’s filing to have utilized the fracture tool of Purkis in the invention of Connell as suggested by Connell in order to allow an emplaced fracture tool to remain downhole while a connecting line is removed from the wellbore. 
Regarding Claim 2, Connell and Purkis render obvious the fluid injection system (Connell: 112) according to claim 1, wherein the second fluid line (Connell: 112) comprises a length of coil tubing (Purkis: 20).
Regarding Claim 3, Connell and Purkis render obvious the fluid injection system (Connell: 112) according to claim 1, wherein the second fluid line (Connell: 112) comprises a plurality of discrete tubing segments (Purkis: 102, 202, 302, 402, 502) coupled through one or more connectors, the plurality of fluid injectors being arranged in one or more of the plurality of discrete tubing segments (Purkis: 102, 202, 302, 402, 502).
Regarding Claim 4, Connell and Purkis render obvious the fluid injection system (Connell: 112) according to claim 1, but does not disclose further comprising: 
An electric submersible pump (ESP) coupled to the first fluid line.
It would have been an obvious matter of design choice to modify the above-ground pumps by using an ESP instead, since applicant has not disclosed that the ESP solves any stated problem or is of any particular purpose and it appears that above-ground pumps in trailers would perform equally well as the ESP.
Regarding Claim 5, Connell and Purkis render obvious the fluid injection system (Connell: 112) according to claim 4, wherein the ESP is arranged uphole of the first connector portion (Connell: 12).
Regarding Claim 7, Connell discloses a resource exploration and recovery system comprising: 
A surface system including a fluid source (Connell: 126); 
A subterranean system including a casing tubular extending into a wellbore (Connell: 122) of a formation, the wellbore (Connell: 122) including a horizontal section including a toe portion (Connell: downhole end of 122) and a heel portion (Connell: where 122 transitions from vertical to horizontal); and 
A fluid injection system (Connell: 112) extending into the second system from the first system, the fluid injection system (Connell: 112) comprising: 
A first fluid line (Connell: 124) including a first end (Connell: top of 124), a second end (Connell: where 124 connects to 10), and an intermediate portion (Connell: middle of 124), the first end (Connell: top of 124) connected to the fluid source (Connell: 126); and 
A second fluid line (Connell: 112) including a first end section (Connell: where 112 connects to 10), a second end section (Connell: downhole end of 112), and an intermediate section (Connell: middle of 112), the second fluid line (Connell: 112) extending along the horizontal portion, the first end section of the second fluid line (Connell: 112) including a second connector portion (Connell: 14), the first connector portion (Connell: 12) being selectively disconnectable from the second connector portion (Connell: 14) allowing the first fluid line to be withdrawn from the wellbore while the second fluid line (Connell: 112) remains downhole; and
The first connector portion (Connell: 12) being selectively reconnectable to the second connector portion to continue wellbore operations after being withdraw (Connell: Column 3: lines 54-61: Reusable connectors allow for reconnection after partial or total withdrawal).
Connell does not disclose including a plurality of fluidically connected fluid injectors arranged along the intermediate section of the second fluid line, but does suggest that the downhole tool consist of a fracture tool (Connell: Column 6: lines 9-27).
Purkis discloses a fracture tool that includes a plurality of fluidically connected fluid injectors arranged along itself (Purkis: Paragraph [0091]).
It would have been obvious to one having ordinary skill in the arts at the time of the invention’s filing to have utilized the fracture tool of Purkis in the invention of Connell as suggested by Connell in order to allow an emplaced fracture tool to remain downholewhile a connecting line is removed from the wellbore. 
Regarding Claim 8, Connell and Purkis render obvious the resource exploration and recovery system according to claim 7, wherein the second fluid line (Connell: 112) comprises a length of coil tubing (Purkis: 20).
Regarding Claim 9, Connell and Purkis render obvious the resource exploration and recovery system according to claim 7, wherein the second fluid line (Connell: 112) comprises a plurality of discrete tubing segments (Purkis: 102, 202, 302, 402, 502) coupled though one or more connectors, the plurality of fluid injectors being arranged in one or more of the plurality of discrete tubing segments (Purkis: 102, 202, 302, 402, 502).
Regarding Claim 10, Connell and Purkis render obvious the resource exploration and recovery system according to claim 7, but does not disclose further comprising: an electric submersible pump (ESP) coupled to the first fluid line (Connell: 124).
It would have been an obvious matter of design choice to modify the above-ground pumps by using an ESP instead, since applicant has not disclosed that the ESP solves any stated problem or is of any particular purpose and it appears that above-ground pumps in trailers would perform equally well as the ESP.
Regarding Claim 11, Connell and Purkis render obvious the resource exploration and recovery system according to claim 10, wherein the ESP is arranged uphole of the first connector portion (Connell: 12).
Regarding Claim 12, Connell and Purkis render obvious the resource exploration and recovery system according to claim 7, wherein the first connector portion (Connell: 12) is coupled to the second connector portion (Connell: 14) uphole of the heel portion (Connell: where 122 transitions from vertical to horizontal)(Connell: connector portion 10 can be connected in the vertical or horizontal sections of the wellbore).
Regarding Claim 13, Connell and Purkis render obvious the resource exploration and recovery system according to claim 7, at least one of the plurality of fluid injectors is arranged at the toe portion (Connell: downhole end of 122) of the horizontal section.
Regarding Claim 14, Connell and Purkis render obvious the resource exploration and recovery system according to claim 7, wherein the second end (Connell: where 124 connects to 10) of the first fluid line (Connell: 124) includes a first connector portion (Connell: 12) and the first end (Connell: top of 124) of the second fluid line (Connell: 112) includes a second connector portion (Connell: 14), the first connector portion (Connell: 12) being selectively connected to the second connector portion (Connell: 14) to fluidically connect the first fluid line (Connell: 124) and the second fluid line (Connell: 112).
Regarding Claim 15, Connell discloses a method of injecting fluids into a horizontal section of a wellbore (Connell: 122) comprising: 
Introducing a fluid injection system (Connell: 112) into the wellbore (Connell: 122); 
Guiding a portion of the fluid injection system (Connell: 112) into the horizontal section of the wellbore (Connell: 122); and 
Injecting a fluid through fluid injectors (Connell: Column 6: lines 9-27) arranged along the portion of the fluid injection system (Connell: 112);
Disconnecting a connector (Connell: 10) coupled to the portion of the fluid injection system (Connell: 112) in the horizontal section; and
Withdrawing the remaining portion of the fluid injection system (Connell: 112) from the wellbore (reverse of installation); and
Re-introducing the remaining portion of the fluid injection system into the wellbore; and 
Re-connecting the connector to commence further wellbore operations (Connell: Column 3: lines 54-61: Reusable connectors allow for reconnection after partial or total withdrawal).
Connell does not disclose including a plurality of fluidically connected fluid injectors arranged along the intermediate section of the second fluid line, but does suggest that the downhole tool consist of a fracture tool (Connell: Column 6: lines 9-27).
Purkis discloses a fracture tool that includes a plurality of fluidically connected fluid injectors arranged along itself (Purkis: Paragraph [0091]).
It would have been obvious to one having ordinary skill in the arts at the time of the invention’s filing to have utilized the fracture tool of Purkis in the invention of Connell as suggested by Connell in order to allow an emplaced fracture tool to remain downhole while a connecting line is removed from the wellbore. 
Regarding Claim 16, Connell and Purkis render obvious the method of claim 14, wherein injecting the fluid includes introducing fluid into the toe portion (Connell: downhole end of 122) of the horizontal section.

Response to Arguments
Applicant’s arguments with respect to claims1-5 and 7-16 have been considered but are not persuasive.
Regarding claims 1, 7, and 15, the applicant argues that Connell’s use of shear pins disallows a first portion of a fluid line from being withdrawn from a wellbore, serviced, and re-introduced for further wellbore operations. 
The examiner respectfully submits that Connell also allows for the substitution of reusable alternatives to the shear pins such as lugs (Connell: Column 3: lines 54-61: Reusable connectors allow for reconnection after partial or total withdrawal) in order to allow for a first portion of a fluid line to be withdrawn from a wellbore, serviced, and re-introduced for further wellbore operations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679   

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679